Name: Council Regulation (EU) 2018/2056 of 6 December 2018 amending Regulation (EU) No 216/2013 on the electronic publication of the Official Journal of the European Union
 Type: Regulation
 Subject Matter: communications;  documentation;  marketing
 Date Published: nan

 27.12.2018 EN Official Journal of the European Union L 329/1 COUNCIL REGULATION (EU) 2018/2056 of 6 December 2018 amending Regulation (EU) No 216/2013 on the electronic publication of the Official Journal of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the consent of the European Parliament, Acting in accordance with a special legislative procedure, Whereas: (1) Council Regulation (EU) No 216/2013 (1) provides that the electronic edition of the Official Journal is to bear an advanced electronic signature based on a qualified certificate and created with a secure-signature-creation device, in accordance with Directive 1999/93/EC of the European Parliament and of the Council (2). (2) Regulation (EU) No 910/2014 of the European Parliament and of the Council (3) lays down a legal framework for electronic signatures, electronic seals, electronic time stamps, electronic documents, electronic registered delivery services and certificate services for website authentication. (3) Authentication by electronic seal offers comparable guarantees as those provided by electronic signature. The use of an electronic seal to authenticate the Official Journal would accelerate the procedure for the publication of the Official Journal on the EUR-Lex website. (4) Regulation (EU) No 216/2013 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EU) No 216/2013, paragraph 1 is replaced by the following: 1. The electronic edition of the Official Journal shall bear a qualified electronic signature defined in accordance with Regulation (EU) No 910/2014 of the European Parliament and of the Council (*1), or a qualified electronic seal defined in accordance with Regulation (EU) No 910/2014. Qualified certificates for electronic signature or for electronic seal and renewals thereof shall be published on the EUR-Lex website to allow the public to verify the qualified electronic signature or qualified electronic seal and the authenticity of the electronic edition of the Official Journal. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2018. For the Council The President H. KICKL (1) Council Regulation (EU) No 216/2013 of 7 March 2013 on the electronic publication of the Official Journal of the European Union (OJ L 69, 13.3.2013, p. 1). (2) Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures (OJ L 13, 19.1.2000, p. 12). (3) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73).